Exhibit 99.1 FOR IMMEDIATE DISTRIBUTION CENTRAL EUROPEAN MEDIA ENTERPRISES TO PRESENT AT THE 11TH ANNUAL ING EMEA FORUM IN PRAGUE ON DECEMBER 3, 2008 - Highlights excellent liquidity and progress in upfront sales negotiations for 2009 - Hamilton, Bermuda – December 2, 2008 – Central European Media Enterprises Ltd. (CME) (Nasdaq/Prague Stock Exchange: CETV) announced today that management will be presenting at the 11th Annual ING EMEA Forum in Prague and will provide updates on liquidity for 2008 and sales negotiations progress for 2009. Michael Garin, CMEs Chief Executive Officer, commented: During this turbulent period, we are in an excellent financial position with sufficient liquidity to fund our operations in 2009 and beyond. We are extremely conscious of the rapidly deteriorating economic environment outside our markets and we have prepared detailed contingency plans for all our countries to respond rapidly to any unexpected change in the advertising outlook. Our feedback from sales negotiations for 2009 is positive with many advertisers committing their budgets to our leading channels. We expect continued local currency EBITDA growth across CME as a whole in 2009, driven by the Czech Republic, Romania and the Slovak Republic. However, we have made tough decisions on a number of investments for 2009. We are planning a substantial year-on-year reduction in capital expenditure and are reducing our investment plans in developing operations, and next year we will significantly reduce our corporate overhead costs. Contingency plans are in place to minimize expenditures whilst maintaining our market share in the event any market underperforms our current expectations, Garin concluded. Following frequent questions about its liquidity, CME is providing the following update on its expectations for key debt covenant ratios as at December31, 2008. Expected as at December 31, 2008 Gross Debt to Consolidated EBITDA1 Interest cover1 4.8x Net Debt to Consolidated EBITDA Senior notes and convertible maturities 2012 – 2014 Cash and undrawn facilities US$ 318m 1 The Gross Debt to Consolidated EBITDA ratio is calculated in accordance with CMEs EUR 245 million Senior Notes Indenture dated May 5, 2005, as filed with the SEC in CMEs Form 10-Q for the period ended March 31, 2005. The interest cover, which is the ratio of Consolidated EBITDA to Consolidated Interest Expense, is calculated in accordance with CMEs EUR 150 million Senior Floating Rate Notes Indenture dated May 16, 2007, as filed with the SEC in CMEs Form 10-Q for the period ended June 30, 2007. Page 2 of 2 CME is a broadcasting company operating leading networks in seven Central and Eastern European countries with an aggregate population of approximately 97 million people. CMEs television stations are located in Bulgaria (TV2 and Ring TV), Croatia (Nova TV), Czech Republic (TV Nova, Nova Cinema, Nova Sport and MTV Czech), Romania (PRO TV, PRO TVInternational, Acasa, PRO Cinema, Sport.ro and MTV Romania), Slovakia (TV Markíza, Nova Sport and MTV Czech), Slovenia (POP TV and Kanal A) and Ukraine (Studio 1+1, Studio 1+1 International, Kino and Citi). CME is traded on the NASDAQ and the Prague Stock Exchange under the ticker symbol CETV. ##### For further information visit: www.cetv-net.com, or contact: Romana Tomasova Director of Corporate Communications Central European Media Enterprises
